DETAILED ACTION
	Claims 10, 14-18, and 29-35 are pending. Claims 10 and 31-33 have been amended and claims 1-9, 11-13, and 19-28 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 32 and 35 are objected to because of the following informalities: Claim 32 recites “General Formula (VI) (VI-a)” but should instead recite “General Formula (VI-a)”. Claim 35 recites “single bond. In General Formula (VII), any hydrogen” but should instead recite “single bond, and any hydrogen”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 14-18, and 30-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engel et al. (U.S. 2015/0146155).
Engel et al. teaches a liquid crystal composition in Example A polymerizable LC media comprising RM-1 (reactive monomer claim 16) and LC host mixture N1 [0291] inserted into a VA test cell (claims 17 and 18) [0292] wherein mixture N1 is the following:

    PNG
    media_image1.png
    416
    544
    media_image1.png
    Greyscale
[0281] which has a negative dielectric anisotropy of -3.1 (claim 10). Compound CC-3-V1 in an amount of 7.50% is equivalent to General Formula (I) of instant claim 10, more specifically Formula (I-3) of instant claim 14. Compound PY-3-O2 in an amount of 10.00% is equivalent to General Formula (II) of instant claim 10, more specifically Formula (II-1) of instant claim 15. Compound CCY-3-O2 in an amount of 12.50% is equivalent to Formula (IIIb-1) of instant claim 10. Compounds CPY-2-O2 and CPY-3-O2 are equivalent to General Formula (IV) of instant claim 10 when R5 is an alkyl group having 2 or 3 carbon atoms respectively and R6 is an alkoxy group having 2 carbon atoms. Compound CCH-23 is equivalent to General Formula (VI-a3) of instant claim 10. Compound PP-1-2V1 in an amount of 6.00% is equivalent to General Formula (VI-c5) of instant claims 10 and 31. Compound CY-3-O2 is equivalent to Formula (III) of instant claim 30 when R3 is an alkyl group having 3 carbon atoms, n is 0, and R4 is an alkoxy group having 2 carbon atoms. Compound CCY-3-O1 is also equivalent to Formula (III) of instant claim 30 when R3 is an alkyl group having 3 carbon atoms, n is 1, and R4 is claim 32 when R91 is an alkyl group having 2 or 3 carbon atoms respectively and R92 is an alkyl group having 3 or 4 carbon atoms respectively. PCH-301 in an amount of 6.00% is equivalent to General Formula (VI-b) of instant claim 32 when R93 is an alkyl group having 3 carbons and R94 is an alkoxy group having 1 carbon atom. Compound BCH-32 in an amount of 6.50% is equivalent to General Formula (VI-e) of instant claim 32 when R99 is an alkyl group having 3 carbons and R9a is an alkyl group having 2 carbon atoms. The total amount of compounds represented by General Formulae (I) and (II), Formula (IIIb-1), General Formula (III), General Formula (IV), General Formula (VI-c5), and General Formula (VI-a) to (VI-e) is 100% (claim 32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 29 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (U.S. 2015/0146155).
With regard to claim 29, Engel et al. teaches the VHR (voltage holding ratio) value is determined after 5 min at 100°C before and after UV exposure at 1 V, 60 Hz, 64 μs pulse (measuring instrument: Autronic-Melchers VHRM-105) [0277] but does not teach the value after being left for 1 hour at 150°C is 99.2% or more. However, the composition of Engel et al. is the same as instantly claimed. Therefore the composition of Engel et al. is expected to exhibit a voltage holding ratio of 99.2% or more after being left for 1 hour at 150°C, absent any evidence to the contrary.
With regard to claim 33, Engel et al. teaches the above LC medium in Example 1 comprising 7.50% of compound CC-3-V1 (Applicant's I), compound CY-3-O2 (Applicant's IIIa), and compounds CCH-23 and CCH-34 (Applicant’s VI-a) but does not teach they are in an amount of 25% to 45% by mass or additionally a compound of General Formula (VI-c) excluding general formula (VI-c5).
However, Engel et al. teaches the LC medium comprises one or more compounds of formula ZK1 (Applicant’s VI-a) in the mixture from 2 to 85% and the content of an individual compound is preferably in each case from 1 to 30% [0228] which overlaps the claimed range of 25% to 45% by mass. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Therefore, it would have be obvious to one of ordinary skill in the art before the effective In re Kerkhoven, 205 USPQ 1069 1072. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a liquid crystal composition comprising at least two biphenyl compounds [Applicant’s formula (VI-c)] through routine experimentation.
With regard to claim 34, Engel et al. teaches the above LC medium in Example 1 wherein RM-1 is the following:

    PNG
    media_image2.png
    129
    322
    media_image2.png
    Greyscale
[0291] which is equivalent to formula (VII) of instant claim 26 when X7 and X8 are methyl groups, Sp1 and Sp2 are single bonds, B is a single bond, and Z2 is a single bond.
With regard to claim 35, Engel et al. teaches in the above LC medium of Example 1 that the total content of compounds represented by General Formulae (I) and (II) and Formula (IIIb-1) is 30.00%.
Response to Arguments
Applicant’s arguments filed March 1, 2021 with respect to claim(s) 10, 14-18, and 29-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722     


/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722